Name: Council Regulation (EU) 2015/960 of 19 June 2015 amending Regulation (EU) 2015/104 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  international law
 Date Published: nan

 23.6.2015 EN Official Journal of the European Union L 157/1 COUNCIL REGULATION (EU) 2015/960 of 19 June 2015 amending Regulation (EU) 2015/104 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In June 2014 the International Council for the Exploration of the Sea (ICES) released scientific advice on the stock of sea bass in the North-East Atlantic, and confirmed that this stock had been in rapid decline since 2012. Furthermore, the Scientific, Technical and Economic Committee for Fisheries (STECF) has evaluated the extent to which national measures in place protect sea bass and, in general, has deemed those measures ineffective. Sea bass is a late-maturing and slow-growing species. The fishing mortality of sea bass in the North-East Atlantic is currently four times higher than the level which would ensure maximum sustainable yield (MSY). (2) By means of Implementing Regulation (EU) 2015/111 (1), based on Article 12 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2), the Commission has adopted urgent measures to reduce the fishing mortality caused by pelagic vessels targeting spawning aggregations of sea bass. That Implementing Regulation expired on 30 April 2015. (3) Council Regulation (EU) 2015/104 (3) has been amended by Council Regulation (EU) 2015/523 (4), with the aim of reducing the impact of recreational fisheries on fishing mortality. (4) Further reduction of catches is necessary and catches of targeting commercial fisheries should therefore be reduced by the imposition of monthly catch limits in ICES divisions IVb and IVc, as well as VIId, VIIe, VIIf and VIIh. In ICES divisions VIIa and VIIg, monthly catch limits should apply in the UK territorial sea only. Such reduction of catches should allow fishermen to adapt their current fishing behaviour in order to avoid sea bass, while being allowed to retain a level of incidental by-catch. (5) In addition, the conservation actions taken by Ireland, namely prohibitions on the catching, retaining on board, transhipping, relocating or landing of sea bass, should be maintained and extended to cover all Union vessels active in ICES divisions VIIb, VIIc, VIIj and VIIk. These actions should also apply in ICES divisions VIIa and VIIg, with the exception of the waters within 12 nautical miles of the baseline under the sovereignty of the United Kingdom, where the monthly catch-limit regime applies. (6) Catches of sea bass should be monitored on a monthly basis through the collection of data from the Member States. (7) The Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (5), and the Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (6), provide that the Union is to receive 7,7 % of the total available catches (TAC) for capelin in Greenland waters of ICES zones V and XIV. (8) Regulation (EU) 2015/104 fixed a Union quota of 0 tonnes for 2015 for the stock of capelin in those Greenland waters. (9) On 13 May 2015 the Union received information from the Greenland authorities that the TAC for capelin in Greenland waters of ICES subareas V and XIV had been established for the period from 20 June 2015 until 30 April 2016, offering the Union a quota of 23 100 tonnes. It is appropriate to fix and allocate the Union fishing opportunities accordingly. (10) In the framework of the annual consultations on fisheries between the Union and Norway, the Union undertook to provide Norway with an additional quantity of 20 000 tonnes of capelin in Greenland waters of ICES zone XIV for 2015. It is appropriate to allocate that amount from the Union quota available in those waters. The capelin catch limits provided for by this Regulation should apply from 20 June 2015. (11) Norway agreed to increase the Union quotas for the following stocks: for cod in Norwegian waters of I and II by 1 512 tonnes; for haddock in Norwegian waters of I and II by 88 tonnes; for ling in Norwegian waters of IV by 150 tonnes; and for haddock in IV and Union waters of IIa by 250 tonnes. The corresponding TAC tables should therefore be updated accordingly. (12) It is necessary to clarify that the 5 % inter-area flexibility (special condition) for undulate ray only applies to the by-catch quota of undulate ray. (13) Certain catches of tope shark may be allowed, while maintaining the prohibition on catching tope shark with long lines. (14) The Parties to the North-East Atlantic Fisheries Commission (NEAFC) were unable to agree upon an appropriate management measure for redfish in international waters of ICES subareas I and II for 2015, and ICES advised that the recommended catch by all Parties should not exceed 30 000 tonnes. Taking into account that the fishery on this stock takes place both inside the waters of the Coastal States as well as in international waters, the Union had recommended at the NEAFC Annual Meeting in November 2014 that a measure be adopted to limit these fisheries to 19 500 tonnes. In the absence of an NEAFC management measure, as in 2014, the fishery in international waters for 2015 should be limited to 19 500 tonnes for vessels from all NEAFC Parties fishing in the area, including Union vessels. (15) Consultations will continue in 2015 on fishing opportunities for the redfish stock in Norwegian waters of I and II. Catch limits for this stock will be fixed during 2015, taking account of the outcome of these consultations. (16) In order to reflect correctly the gear distribution of the Spanish 2015 bluefin-tuna fishing fleet, it is necessary to amend Annex IV of Regulation (EU) 2015/104, which sets out the fishing, farming and fattening limitations for bluefin tuna. (17) A vessel flying the flag of France and targeting tropical tunas in the Indian Ocean Tuna Commission (IOTC) Convention Area was recently reflagged as an Italian vessel. The corresponding capacity in gross tonnage allocated to France in Annex VI to Regulation (EU) 2015/104 should therefore be transferred to Italy. This transfer neither exceeds the capacity limits for Italy established in Annex II of Regulation (EU) No 1380/2013 nor affects the capacity limits established by the IOTC. (18) Some corrections to Regulation (EU) 2015/104 should be made in order to ensure that, because of the rounding, the total of the Member States' quotas does not exceed the quota available for the Union, and also either to address typographical inaccuracies or to add reporting codes. (19) Regulation (EU) 2015/104 should therefore be amended accordingly. (20) It is necessary for the measures included in this Regulation to start to apply as soon as possible. This Regulation should, therefore, enter into force on the date following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EU) 2015/104, the following Article is inserted: Article 9a Measures concerning sea bass 1. It shall be prohibited for Union vessels to fish, retain on board, relocate, tranship or land quantities exceeding the limits set out in paragraph 2 of sea bass caught in the following areas: (a) ICES divisions IVb, IVc, VIId, VIIe, VIIf and VIIh; (b) waters within 12 nautical miles from baseline under the sovereignty of the United Kingdom in ICES divisions VIIa and VIIg. 2. For the purposes of paragraph 1, the following catch limits shall apply: Gear category and code (7) Maximum catch of sea bass permitted per vessel per calendar month (in kg) Mid-water or pelagic trawls, including OTM and PTM 1 500 All types of demersal trawls including Danish/Scottish seines, including OTB, OTT, PTB, TBB, SSC, SDN, SPR, SV, SB, SX, TBN, TBS and TB 1 800 All GN, all drift net and fixed (trammel) net fisheries, including GTR, GNS, GND, FYK, FPN and FIX 1 000 All long lines or pole and line or rod and line fisheries, including LHP, LHM, LLD, LL, LTL, LX and LLS 1 300 purse seines, gear codes PS and LA 3 000 3. For Union vessels using more than one gear in a single calendar month, the lowest catch limit set in paragraph 2 for either gear shall apply. 4. The catch limits set in paragraph 2 shall not be transferable from one month to another or between vessels. 5. It shall be prohibited for Union vessels to retain on board, tranship, relocate or land sea bass caught in ICES divisions VIIb, VIIc, VIIj and VIIk, as well as in the waters of ICES divisions VIIa and VIIg that are more than 12 nautical miles from the baseline under the sovereignty of the United Kingdom. 6. Member States shall report to the Commission catches of sea bass per type of gear not later than 20 days after the end of each month.. Article 2 1. Annex IA to Regulation (EU) 2015/104 is amended in accordance with Annex I to this Regulation. 2. Annex IB to Regulation (EU) 2015/104 is amended in accordance with Annex II to this Regulation. 3. Annex IC to Regulation (EU) 2015/104 is amended in accordance with Annex III to this Regulation. 4. Annex ID to Regulation (EU) 2015/104 is amended in accordance with Annex IV to this Regulation. 5. Annex IF to Regulation (EU) 2015/104 is amended in accordance with Annex V to this Regulation. 6. Annex IV to Regulation (EU) 2015/104 is replaced by the text appearing in Annex VI to this Regulation. 7. Annex VI to Regulation (EU) 2015/104 is replaced by the text appearing in Annex VII to this Regulation. Article 3 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 2015. For the Council The President J. REIRS (1) Commission Implementing Regulation (EU) 2015/111 of 26 January 2015 establishing measures to alleviate a serious threat to the conservation of the sea bass (Dicentrarchus labrax) stock in the Celtic Sea, Channel, Irish Sea and southern North Sea (OJ L 20, 27.1.2015, p. 31). (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (4) Council Regulation (EU) 2015/523 of 25 March 2015 amending Regulations (EU) No 43/2014 and (EU) 2015/104 as regards certain fishing opportunities (OJ L 84, 28.3.2015, p. 1). (5) OJ L 172, 30.6.2007, p. 4. (6) OJ L 293, 23.10.2012, p. 5. (7) As per FAO alpha 3 fishing gear codes. ANNEX I 1. The fishing opportunities table for haddock (Melanogrammus aeglefinus) in IV and in Union waters of IIa shall be replaced by the following table: Species: Haddock Melanogrammus aeglefinus Zone: IV; Union waters of IIa (HAD/2AC4.) Belgium 254 Denmark 1 745 Germany 1 111 France 1 936 The Netherlands 190 Sweden 176 United Kingdom 28 785 Union 34 197 Norway 6 514 TAC 40 711 Analytical TAC Article 7(3) of this Regulation applies within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (HAD/*04N-) Union 25 252 2. The fishing opportunities table for ling (Molva molva) in Norwegian waters of IV shall be replaced by the following table: Species: Ling Molva molva Zone: Norwegian waters of IV (LIN/04-N.) Belgium 8 Denmark 965 Germany 27 France 11 The Netherlands 2 United Kingdom 87 Union 1 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 3. The fishing opportunities table for skates and rays (Rajiformes) in Union waters of VIa, VIb, VIIa-c and VIIe-k shall be replaced by the following table: Species: Skates and rays Rajiformes Zone: Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 725 (1) (2) (3) Estonia 4 (1) (2) (3) France 3 255 (1) (2) (3) Germany 10 (1) (2) (3) Ireland 1 048 (1) (2) (3) Lithuania 17 (1) (2) (3) The Netherlands 3 (1) (2) (3) Portugal 18 (1) (2) (3) Spain 876 (1) (2) (3) United Kingdom 2 076 (1) (2) (3) Union 8 032 (1) (2) (3) TAC 8 032 (3) Precautionary TAC Article 11 of this Regulation applies 4. The fishing opportunities table for skates and rays (Rajiformes) in Union waters of VIId shall be replaced by the following table: Species: Skates and rays Rajiformes Zone: Union waters of VIId (SRX/07D.) Belgium 72 (4) (5) (6) France 602 (4) (5) (6) The Netherlands 4 (4) (5) (6) United Kingdom 120 (4) (5) (6) Union 798 (4) (5) (6) TAC 798 (6) Precautionary TAC 5. The fishing opportunities table for skates and rays (Rajiformes) in Union waters of VIII and IX shall be replaced by the following table: Species: Skates and rays Rajiformes Zone: Union waters of VIII and IX (SRX/89-C.) Belgium 7 (7) (8) France 1 298 (7) (8) Portugal 1 051 (7) (8) Spain 1 057 (7) (8) United Kingdom 7 (7) (8) Union 3 420 (7) (8) TAC 3 420 (8) Precautionary TAC 6. The first footnote in the fishing opportunities table for spurdog/dogfish (Squalus acanthias) in Union waters of IIa and IV and the first footnote of fishing opportunities table for spurdog/dogfish (Squalus acanthias) in Union and international waters of I, V, VI, VII, VIII, XII and XIV shall be replaced as follows: Spurdog shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries not yet subject to the landing obligation, specimens shall not be harmed and shall be released immediately. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. 7. The fishing opportunities table for Norway pout and associated by-catches (Trisopterus esmarki) in IIIa, Union waters of IIa and IV shall be replaced by the following table: Species: Norway pout and associated by-catches Trisopterus esmarki Zone: IIIa, Union waters of IIa and IV (NOP/2A3A4.) Denmark 127 882 (9) Germany 24 (9) (10) The Netherlands 94 (9) (10) Union 128 000 (9) (11) Norway 15 000 Faroe Islands 7 000 (12) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 8. The fishing opportunities table for other species in Norwegian waters of IV shall be replaced by the following table: Species: Other species Zone: Norwegian waters of IV (OTH/04-N.) Belgium 40 Denmark 3 624 Germany 409 France 168 The Netherlands 290 Sweden Not relevant (13) United Kingdom 2 719 Union 7 250 (14) TAC Not relevant Precautionary TAC (1) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), small-eyed ray (Raja microocellata) (RJE/67AKXD), sandy ray (Raja circularis) (RJI/67AKXD) and shagreen ray (Raja fullonica) (RJF/67AKXD) shall be reported separately. (2) Special condition: of which up to 5 % may be fished in Union waters of VIId (SRX/*07D.), without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. Catches of cuckoo ray (Leucoraja naevus) (RJN/*07D.), thornback ray (Raja clavata) (RJC/*07D.), blonde ray (Raja brachyura) (RJH/*07D.), spotted ray (Raja montagui) (RJM/*07D.), small-eyed ray (Raja microocellata) (RJE/*07D.), sandy ray (Raja circularis) (RJI/*07D.) and shagreen ray (Raja fullonica) (RJF/*07D.) shall be reported separately. This special condition shall not apply to undulate ray (Raja undulata). (3) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in area VIIe may only be landed whole or gutted, and provided that it does not comprise more than 20 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/67AKXD). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIIe (RJU/67AKXD) Belgium 9 Estonia 0 France 41 Germany 0 Ireland 13 Lithuania 0 The Netherlands 0 Portugal 0 Spain 11 United Kingdom 26 Union 100 TAC 100 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIId and reported under the following code: (RJU/*07D.). This special condition is without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. (4) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.), small-eyed ray (Raja microocellata) (RJE/07D.) and undulate ray (Raja undulata) (RJU/07D.) shall be reported separately. (5) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). Catches of Cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD), spotted ray (Raja montagui) (RJM/*67AKD) and small-eyed ray (Raja microocellata) (RJE/*67AKD) shall be reported separately. This special condition shall not apply to undulate ray (Raja undulata). (6) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in the area covered by this TAC may only be landed whole or gutted, and provided that it does not comprise more than 20 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/07D.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIId (RJU/07D.) Belgium 1 France 8 The Netherlands 0 United Kingdom 2 Union 11 TAC 11 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIIe and reported under the following code: (RJU/*67AKD). This special condition is without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. (7) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), blonde ray (Raja brachyura) (RJH/89-C.) and thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (8) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in area VIII may only be landed whole or gutted, and provided that it does not comprise more than 20 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/89-C.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIII (RJU/89-C.) Belgium 0 France 9 Portugal 8 Spain 8 United Kingdom 0 Union 25 TAC 25 Precautionary TAC (9) Without prejudice to the landing obligation, catches of whiting may be counted against up to 5 % of the quota (OT2/*2A3A4), provided that not more than 9 % in total of this quota for Norway pout is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (10) Quota may be fished in Union waters of ICES zones IIa, IIIa and IV only. (11) Union quota may only be fished from 1 January to 31 October 2015. (12) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (13) Quota allocated by Norway to Sweden of other species at a traditional level. (14) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. ANNEX II 1. The fishing opportunities table for herring (Clupea harengus) in Union and international waters of I and II shall be replaced by the following table: Species: Herring Clupea harengus Zone: Union and international waters of I and II (HER/1/2-) Belgium 6 (1) Denmark 6 314 (1) Germany 1 105 (1) Spain 21 (1) France 272 (1) Ireland 1 634 (1) The Netherlands 2 259 (1) Poland 319 (1) Portugal 21 (1) Finland 98 (1) Sweden 2 339 (1) United Kingdom 4 036 (1) Union 18 424 (1) Faroe Islands 9 000 (2) (3) TAC Not established Analytical TAC 2. The fishing opportunities table for cod (Gadus morhua) in Norwegian waters of I and II shall be replaced by the following table: Species: Cod Gadus morhua Zone: Norwegian waters of I and II (COD/1N2AB.) Germany 2 663 Greece 330 Spain 2 970 Ireland 330 France 2 444 Portugal 2 970 United Kingdom 10 329 Union 22 036 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 3. The fishing opportunities table for capelin (Mallotus villosus) in Greenland waters of V and XIV shall be replaced by the following table: Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV (CAP/514GRN) Denmark 2 635 Germany 115 Sweden 189 United Kingdom 25 All Member States 136 (4) Union 3 100 (5) Norway 20 000 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 4. The fishing opportunities table for haddock (Melanogrammus aeglefinus) in Norwegian waters of I and II shall be replaced by the following table: Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II (HAD/1N2AB.) Germany 276 France 166 United Kingdom 846 Union 1 288 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 5. The fishing opportunities table for redfish (Sebastes spp.) in Norwegian waters of I and II shall be replaced by the following table: Species: Redfish Sebastesspp. Zone: Norwegian waters of I and II (RED/1/2AB.) Union To be established TAC Not relevant 6. The fishing opportunities table for redfish (Sebastes spp.) in International waters of I and II shall be replaced by the following table: Species: Redfish Sebastes spp. Zone: International waters of I and II (RED/1/2INT) Union Not relevant (6) (7) TAC 19 500 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area and Union waters. (2) May be fished in EU waters north of 62 ° N (3) To be counted against the catch limits of the Faroe Islands. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 0 II, Vb north of 62 ° N (Faroes waters) (HER/*25B-F)) Belgium 3 Denmark 3 084 Germany 540 Spain 10 France 133 Ireland 798 Netherlands 1 104 Poland 156 Portugal 10 Finland 48 Sweden 1 143 United Kingdom 1 971 (4) Denmark, Germany, Sweden and the United Kingdom may access the All Member States quota only once they have exhausted their own quota. However, Member States with more than 10 % of the Union quota shall not access the All Member States quota at all. (5) For a fishing period from 20 June to 30 April of the following year. (6) The fishery may only take place within the period from 1 July to 31 December 2015. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From that date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (7) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. ANNEX III The fishing opportunities table for shortfin squid (Illex illecebrosus) in NAFO sub-zones 3 and 4 shall be replaced by the following table: Species: Shortfin squid Illex illecebrosus Zone: NAFO sub-zones 3 and 4 (SQI/N34.) Estonia 128 (1) Latvia 128 (1) Lithuania 128 (1) Poland 227 (1) Union Not relevant (1) (2) TAC 34 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) To be fished between 1 July and 31 December 2015. (2) No specified Union's share. An amount of 29 458 tonnes is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland. ANNEX IV The fishing opportunities table for northern albacore (Thunnus alalunga) in Atlantic Ocean, north of 5 ° N shall be replaced by the following table: Species: Northern albacore Thunnus alalunga Zone: Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 2 510,64 (2) Spain 17 690,59 (2) France 4 421,71 (2) United Kingdom 195,89 (2) Portugal 2 120,3 (2) Union 26 939,13 (1) TAC 28 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) The number of Union vessels fishing for northern albacore as a target species, in accordance with Article 12 of Regulation (EC) No 520/2007 [1], shall be as follows: 1 253 [1] Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (OJ L 123, 12.5.2007, p. 3). (2) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 ANNEX V 1. The fishing opportunities table for alfonsinos (Beryx spp.) in SEAFO shall be replaced by the following table: Species: Alfonsinos Beryx spp. Zone: SEAFO (ALF/SEAFO) TAC 200 (1) Precautionary TAC 2. The fishing opportunities table for orange roughy (Hoplostethus atlanticus) in SEAFO Sub-Division B1 shall be replaced by the following table: Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO Sub-Division B1 (2) (ORY/F47NAM) TAC 0 (3) Precautionary TAC (1) No more than 132 tonnes may be taken in Division B1 (ALF/*F47NA). (2) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (3) Except for a by-catch allowance of 4 tonnes (ORY/*F47NA). ANNEX VI Annex IV shall be replaced by the following: ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic France 37 Union 37 2. Maximum number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 84 France 94 Italy 30 Cyprus 6 (2) Malta 28 (3) Union 242 3. Maximum number of Union vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Croatia 11 Italy 12 Union 23 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the Eastern Atlantic and Mediterranean Table A Number of fishing vessels (4) Cyprus (5) Greece (6) Croatia Italy France Spain Malta (7) Purse Seiners 1 1 11 12 17 6 1 Longliners 6 (8) 0 0 30 8 59 28 Baitboat 0 0 0 0 8 15 0 Handline 0 0 12 0 29 (9) 1 0 Trawler 0 0 0 0 57 0 0 Other artisanal (10) 0 21 0 0 94 273 0 Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the Eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps (11) Spain 5 Italy 6 Portugal 2 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild-caught bluefin tuna that each Member State may allocate to its farms in the Eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Croatia 7 7 880 Malta 8 12 300 Table B Maximum input of wild-caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Croatia 2 947 Malta 8 768 (1) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) This figure may increase by 10, if Cyprus decides to replace the purse seine vessel by 10 longline vessels as indicated in footnote 5 to table A of section 4. (3) This figure may increase by 10, if Malta decides to replace the purse seine vessel by 10 longline vessels as indicated in footnote 7 to table A of section 4. (4) The numbers in this Table A of section 4 may be further increased, provided that the international obligations of the Union are complied with. (5) One medium size purse seiner may be replaced by no more than 10 longline vessels. (6) One medium size purse seiner may be replaced by no more than 10 artisanal vessels or by one small size purse seiner and three artisanal vessels. (7) One medium size purse seiner may be replaced by no more than 10 longline vessels. (8) Polyvalent vessels, using multi-gear equipment. (9) Trolling liners fishing in the Eastern Atlantic. (10) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (11) This number may be further increased, provided that the international obligations of the Union are complied with.. ANNEX VII Annex VI shall be replaced by the following: ANNEX VI IOTC CONVENTION AREA 1. Maximum number of Union vessels authorised to fish for tropical tunas in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 27 45 383 Portugal 5 1 627 Italy 1 2 137 Union 55 110 511 2. Maximum number of Union vessels authorised to fish for swordfish and albacore in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 (1) 7 882 Portugal 15 6 925 United Kingdom 4 1 400 Union 87 27 797 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Convention Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Convention Area.. (1) This figure does not include vessels registered in Mayotte; it may be increased in the future in accordance with Mayotte's fleet development plan.